Citation Nr: 0533793	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-02 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities due to exposure 
to ionizing radiation.  

2.  Entitlement to service connection hypogammaglobulinemia, 
to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1949 to 
January 1953, and from later in January 1953 to April 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and March 2005 rating 
decisions.  

In July 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  At the hearing, the veteran 
submitted a statement in which he withdrew from appellate 
consideration his claims for service connection for throat 
cancer and for a kidney disability.  


REMAND

The evidence establishes that the veteran was exposed to 
ionizing radiation as a result of participation in Operation 
UPSHOT-KNOTHOLE, a United States atmospheric nuclear test 
series conducted at the Nevada Test site in 1953.  

With respect to the veteran's claim for service connection 
for peripheral neuropathy of the upper and lower extremities, 
the claims file contains a number of medical opinions with 
regard to the etiology of the disability.  In this respect, a 
July 1996 statement from Latha Srinath, M.D., notes that the 
veteran, as a result of his exposure to radiation, suffered 
from a thymic problem related to Myasthenia-like weakness of 
his lower extremities.  Additionally, an October 1996 
statement from Richard B. Raborn, M.D., reflects his report 
that the veteran had suffered progressive neurological 
changes in the lower spinal chord consistent with radiation 
exposure.  He indicated that progressive neuropathy was a 
known complication of even therapeutic radiation.  A 
subsequent report of an October 2004 VA examination reflects 
the examiner's opinion that the time between the period of 
exposure to radiation and the onset of peripheral neuropathy 
would be out of the range of typical findings with regard to 
radiation producing neuropathy.  At the same time, the 
examiner noted that he did not necessarily have the expertise 
to say that this was out of the realm of normal.  

Here, the Board finds, in light of the above-noted medical 
opinions, that there is competent medical evidence that has 
identified the veteran's peripheral neuropathy as a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2005).  As 
such, a dose estimate is required to determine the size and 
nature of the radiation dose or doses.  In this respect, in 
April 1998, the RO obtained from the Defense Threat Reduction 
Agency (DTRA) a dose estimate concerning the veteran's level 
of exposure to ionizing radiation during Operation UPSHOT-
KNOTHOLE.  Thereafter, on May 8, 2003, the National Research 
Council (NRC) released a report concerning reconstructed dose 
estimates provided to VA by the DTRA.  The report noted that 
with respect to two types of radioactive particles, the 
currently used methodology underestimated exposure.  The NRC 
indicated that radiation dose estimates provided to VA by the 
DTRA prior to May 8, 2003, for atmospheric nuclear test 
participants had inaccurate upper bound doses, and were 
considered inaccurate.  

Given the NRC's May 2003 published report, the Board finds 
that further action is required to obtain a reconstructed 
dose estimate using the new methodology from the DTRA.  
Following such development, the veteran's claim should be 
forwarded to the VA Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311.  

In addition to the above-noted development, the Board notes 
that the current medical evidence of record raises a question 
as to whether the veteran currently has 
hypogammaglobulinemia.  In this respect, a November 1996 
statement from Dr. Srinath reflects her finding that the 
veteran had uncorrectable hypogammaglobulinemia as a result 
of irreversible suppression of certain cell lines produced in 
the bone marrow.  The physician opined that such disability 
was a long-term result of radiation exposure.  In a 
subsequent report of an August 2000 VA examination, the 
examiner noted that testing of the veteran's immunoglobulin 
levels revealed normal IgA, IgG, and IgM levels.  The 
examiner opined that the veteran's immunoglobulin level was 
normal, and that it was "highly unlikely" that the veteran 
had hypogammaglobulinemia.  

The Board notes that the VA examiner's opinion in August 2000 
leaves open the possibility that the veteran does in fact 
have hypogammaglobulinemia.  If the veteran does in fact have 
the disability, further action by VA is required in 
adjudicating the veteran's claim for service connection.  

Given the discrepancy in medical opinions on whether the 
veteran experiences this disability, the Board believes the 
claims file should be made available to a VA immunologist or 
other qualified physician for a more definitive clinical 
finding/opinion on the question of current disability.  The 
complete rationale for the conclusion reached should be 
given.  The RO should arrange for the veteran to undergo 
further medical examination or testing only if such 
examination or testing is needed to answer the question posed 
to the examiner.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  If the veteran is found to have 
hypogammaglobulinemia, his claim should also be forwarded to 
the VA Under Secretary for Benefits for further consideration 
in accordance with 38 C.F.R. § 3.311.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claims on appeal.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should forward the veteran's claims file 
to a VA immunologist or other qualified 
VA physician.  That examiner should 
review the evidence (with particular 
attention to the November 1996 statement 
from Dr. Srinath and the VA examiner's 
opinion in August 2000) and provide a 
definitive opinion as to whether the 
veteran currently has 
hypogammaglobulinemia.  The examiner must 
provide the complete rationale for the 
conclusion reached.  

The RO should arrange for the veteran to 
undergo examination or testing only if 
such examination or testing is needed to 
answer the question posed above.  

3.  The RO should request the Defense 
Threat Reduction Agency provide a new 
reconstructed dose estimate associated 
with the veteran's participation in 
Operation UPSHOT-KNOTHOLE in 1953.  The 
request should include specifics 
regarding the veteran's own exposure 
scenario.  

4.  Following its receipt of the 
reconstructed dose estimate from the 
Defense Threat Reduction Agency, the RO 
should refer the veteran's claim for 
service connection for peripheral 
neuropathy and, if appropriate (in the 
case of a current diagnosis), the 
veteran's claim for service connection 
for hypogammaglobulinemia, to the Under 
Secretary for Benefits for further review 
in accordance with the provisions of 38 
C.F.R. § 3.311.

5.  Following an opinion from the Under 
Secretary for Benefits on the veteran's 
claims on appeal, and undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

